Citation Nr: 1623141	
Decision Date: 06/09/16    Archive Date: 06/21/16

DOCKET NO.  07-38 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran served on active duty from December 1971 to April 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the RO in St. Petersburg, Florida.  The Veteran appealed, and in December 2008, the Board denied the claim.

The Veteran appealed and in November 2009, the United States Court of Appeals for Veterans Claims (Court) granted a Joint Motion for Remand (JMR).  In March 2010, the Board remanded the claim for additional development.  The Board denied the claim in February 2012.  The Veteran appealed to Court, and in July 2013, the Court issued an Order and a Memorandum Decision that vacated the Board's February 2012 decision.  The Board once again remanded the claim in October 2013 for further development.  The Board most recently denied the claim in April 2014, which the Veteran again appealed to the Court.  In September 2014, the Court issued an order granting a JMR.  The appeal was returned to the Board for action consistent with the September 2014 JMR.  In January 2015 the Board remanded the issue for further development.  

The Veteran was afforded a travel board hearing before the undersigned in July 2008.  A transcript of the proceeding has been associated with the file.

In March 2016 the Veteran stated that he had no further evidence to submit and requested that that Board proceed with the adjudication of his appeal thereby essentially waiving RO review of any additionally received evidence.

This appeal was processed using the Veterans Benefits Management System (VBMS).  Records in the Virtual VA paperless claims processing system also have been reviewed and considered.  



FINDING OF FACT

A chronic low back disorder was not shown in service and degenerative joint disease was not shown within one year of service discharge; and, the Veteran's currently diagnosed low back disorder is not shown to be related to service.


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by active service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

The duty to notify has been met.  See May 2006 VCAA correspondence, July 2008 Board Hearing transcript and Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's service and identified post-service treatment records.  He has also submitted private treatment records.  VA contacted the Florida Department of Corrections and received confirmation that any archived records pertaining to the Veteran had been destroyed.  See October 2013 Report of Contact. 

Next, the Veteran was afforded examinations for his back in October 2006, June 2010, November 2013, and April 2015.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  With respect to his October 2006 VA examination, the November 2009 JMR raised concern with whether this examination was adequate for rating purposes.  The July 2013 CAVC decision found that the June 2010 VA examination was also inadequate due to the examiner's failure to reconcile his findings with those he made in the October 2006 report.  The September 2014 JMR found that the November 2013 VA examination was inadequate as it did not comply with the October 2013 remand directing the examiner to reconcile his or her findings with the conflicting opinions of record and because the November 2013 examiner based his medical upon the inaccurate factual premise that on the separation examination there were no documented findings or complaints of a residual low back disability or dysfunction.  While on VA examination in April 2015 yet a different examiner opined that it is less likely as not that the Veteran has a low back disability that is related to service as he likely has age related degenerative joint disease, the April 2015 VA examiner's opinion carries limited probative value as it is based on the inaccurate factual premise that the Veteran did not have continuity of low back impairment during service as service treatment records show that on multiple occasions the Veteran was treated for back pain and strain.  

To cure the deficiencies, an opinion from the Veterans Health Administration (VHA) was obtained in August 2015.  The Board finds that the August 2015 VHA opinion obtained in this case is more than adequate, as it is predicated on a full reading of the Veteran's claims file.  The VHA examiner, a neurosurgeon, considered all of the pertinent evidence of record, to include the Veteran's service treatment records, the earlier examination reports and opinions, personal statements and history, and provided a detailed rationale for the opinion stated.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to this issue on appeal has been met.  38 C.F.R. § 3.159(c)(4). 

The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §1110.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995). 

In addition to the regulations cited above, service connection for certain diseases, such as degenerative arthritis, may also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  However, in this case, the Veteran was not diagnosed with degenerative joint disease until January 2006, more than 30 years post service.  As the evidence does not support a diagnosis of degenerative joint disease within one year of service, service connection is not warranted on a presumptive basis.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden /Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Arthritis (degenerative joint disease) is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d). 

Turning to the merits of the Veteran's claim, the record clearly establishes the presence of a current diagnosis of a low back disorder.  The records show that the Veteran's low back disorder includes degenerative joint disease and degenerative disc disease of the lumbar spine.  See, e.g., January 2006 VA x-ray and January 2014 private treatment record.  Element (1) of the Shedden analysis has therefore been met.

The Board will next consider whether there is sufficient evidence of an in-service low back injury or disorder.  The Veteran's September 1971 entrance examination is silent with regard to a back disorder, back pain or back injury.  He provided a history of a preservice motorcycle accident but denied any back pain or back disorder.  Beginning in June 1972, service treatment records document that he was seen on a repeated basis for complaints of low back pain.  In June 1972, the Veteran reported low back pain for the past three hours and that the pain began while lifting heavy objects.  Subsequent treatment records dated in October and November 1972 document the Veteran's repeated complaints of low back pain, and that he was diagnosed as having low back strain.  The Board notes that a November 22, 1972 orthopedic clinical service record indicated that the Veteran reported that he had back pain doing roofing work which he did for three years prior to service, and that his pain was aggravated by a motorcycle accident while in active service.  

In a January 1973 report of medical history upon separation from service, the examiner noted that the Veteran had a back strain secondary to lifting.  On the accompanying separation examination the Veteran reported that he had a mild back strain and his spine was evaluated as normal.  A March 6, 1973 service treatment record documents the Veteran's complaint of pain in the upper back for one week.  A March 21, 1973 physical profile service record noted back strain.  In a March 21, 1973 orthopedic clinic service record, the Veteran reported that his back pain had not improved.  The examiner noted that the Veteran had not been doing his back exercises.

Establishing that there is medical evidence of a current disorder (degenerative joint disease of the lumbar spine) and medical evidence of an in-service incurrence or aggravation of an injury of the low back, the Board turns its attention to the final element of Shedden - whether there is medical evidence of a nexus or relationship between the current disorder and the in-service disease or injury.  The Board finds that a preponderance of the evidence is against this aspect of the Veteran's claim.

The Veteran's report of continued low back symptomatology since active service has been considered but is not found to be credible.  In making this determination, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Specifically, he reports that from the time he was discharged in 1973 until the time he entered the Department of Corrections (DOC) in 1988, he self-medicated with hot baths, heating pads, ice/hot lotion, as well as over the counter drugs and illegal drugs.  Transcript (T.) page 7.  He also testified that he immediately sought treatment for his low back pain when he entered the DOC in 1988.  However, there is no record of treatment prior to 2002.  The DOC has indicated that there are no additional records pertaining to the Veteran and all archived documents have been destroyed.  See October 2013 Report of Contact.  Thus, although the Board is unable to verify that the Veteran began seeking treatment in 1988, it is noted that this was still over 10 years following separation from service.

The Veteran testified that he was granted a low bunk pass due to his low back pain. See T. page 11.  However, DOC records indicate that other medical considerations may have factored into the recommendation for a low bunk pass.  A December 2004 DOC treatment record regarding renewal of a low bunk pass similarly mentions a history of a gunshot wound to the abdomen.  It is not until January 2005 where the Veteran reported to his DOC care provider that he had an old military injury that had caused off and on pain since service.  In a February 2005 DOC treatment note, the Veteran indicated that he had a back injury in 1974/1975 during service.  

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).

Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Barr v. Nicholson, 21 Vet.App. 303, 307 (2007).  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.).

The Veteran is clearly competent to report symptoms such as low back pain and the fact that he was self-medicating, as these observations require only personal knowledge as they come to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the Veteran's reported history of continued symptomatology since active service is not credible.  The Board emphasizes the multi-year gap between discharge from active duty service (1973) and initial documented symptoms and diagnosis in 2002, nearly 30 years after service separation.  Even if the Board were to assume that the Veteran sought treatment in 1988 when he entered the DOC, this would still place initial treatment to over 10 years following separation from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (indicating that "evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the [V]eteran's health and medical treatment during and after military service, as evidence of whether a pre-existing condition was aggravated by military service"). 

Moreover, while he has testified that he requested a low bunk pass due to back pain, the DOC treatment records indicate notations of other reasons for a low bunk pass including a history of a gunshot wound to the abdomen.  See December 2004 DOC record.  It is also noteworthy that the Veteran reported to DOC officials that his military injury occurred in 1974/75, which was after he left service.  Such causes the Board to question his ability to serve as a credible historian.  

Having determined that the Veteran's clinical history regarding onset and continuity of a low back disorder is not credible, the Board next considers that service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  There are favorable and unfavorable opinions of records.  

As for the favorable opinions, in a July 2008 letter D.B.M., D.C., reported that the Veteran was treated in his office from November 12, 2007 to February 22, 2008 for injuries he sustained as a result of a motor vehicle accident which occurred on October 31, 2007.  He stated that the accident was an exacerbation of the Veteran's pre-existing condition.  He noted that the Veteran had suffered an injury during service unloading trucks and that the diagnosis was a back strain.  Dr. D.B.M. further stated that the Veteran has signs of osteoarthritis confirmed by x-rays in his cervical and lumbar spine which are not from the motor vehicle accident, but from his previous injury while in the military.  He opined that 51 percent of the Veteran's injuries are more likely related to the injury that he sustained while in the military.  In December 2009 Dr. D.B.M. provided diagnoses of chronic lumbar degenerative joint disease and chronic lumbar strain, reiterated his July 2008 opinion, and noted that he reviewed the Veteran's service treatment records.

As for the unfavorable opinion, in March 2016, the VHA examiner, Dr. J.C.M., a neurosurgeon opined that it was less than 50 percent likely that the current back pain had its onset in service.  Dr. J.C.M. considered the Veteran's treatment for the back during service, while lifting objects in 1972.  He noted that in November 1972 the Veteran reported developing back pain while working in roofing three years prior to service.  Dr. J.C.M. explained that during service in 1972 the lifting activities that caused back pain were muscle strains that are generally self-limited problems.  He also noted that the Veteran reported having aggravating back pain following a motorcycle accident but explained that the initial onset of back pain was prior to the start of service and the others were re-injuries of his muscle strains from the initial roofing injury.  He further stated that any changes in the Veteran's spine from degenerative spinal disease are due to arthritic changes and there is no specific traumatic event that has been reported with any evidence of spinal fractures or traumatic disc herniations of the spine.  Dr. J.C.M. further elaborated that the degenerative spinal disease is a form of osteoarthritis in the spine and is a natural age related process.  

Dr. J.C.M. reconciled the 2006 and 2010 VA opinions that the current chronic back pain was not a result of an injury with onset in active service.  No speculation was necessary as the Veteran admitted to having injured his back prior to service and reinjured it with muscle strains during his active service as was documented on his 1973 medical exam.  He stated that he agreed with the 2013 and 2015 VA opinions to the extent that the Veteran had age related degenerative joint disease of his spine and that his back pain is not due to his in-service injury.  He further noted that the Veteran had multiple notable motor vehicle accidents, to include during service and after service.  It is also noteworthy that the Veteran reinjured his low back during motor vehicle accidents in October 2007 and December 2013.  In March 2012 he was in a motor vehicle accident, causing significant injury to his pelvis and hip which required reconstructive surgery.  

Dr. J.C.M. disagreed with the opinions in 2008 and 2009 from the Veteran's private chiropractor Dr. D.B.M., who concluded that the Veteran's lumbar x-rays showing arthritis are signs of injuries from unloading trucks during service.  Dr. J.C.M. explained that natural osteoarthritic change can be seen in the spine of both physically demanding laborers and non-physically demanding desk workers. 

With regard to medical opinions, the credibility and weight to be attached to a medical opinion are within the Board's province as finder of fact.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed on one opinion over another depending on factors such as reasoning employed and whether the examiner was informed of the relevant facts.  Nieves Rodriquez v. Peake, 22 Vet. App. 295 (2008).  Among the factors for assessing the probative value of a medical opinion are the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

Considering the relative merits of the analytical findings and the details of the opinions, the Board places more weight on the unfavorable March 2016 VHA opinion.  The Board rejects the favorable private medical opinions in 2008 and 2009 by the Veteran's chiropractor as no reasoning or rationale was provided for the conclusions reached.  The private chiropractor provided no explanation as to how the current diagnoses that he rendered, i.e. chronic lumbar degenerative joint disease and chronic lumbar strain, could be more likely than not related to the Veteran's back problems during service from 1971 to 1973.  A mere conclusion statement is insufficient to allow the Board to make an informed decision as to the weight to assign to the medical statement.  Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007).  Conversely, the VHA opinion was based on medical principles and applied to the facts of the case.  Nieves Rodriquez v. Peake, 22 Vet. App. 295 (2008).  The VHA examiner, considered the nature of the Veteran's degenerative spinal disease in proffering the opinion that it was a natural age related process.  

In Cox v. Nicholson, 20 Vet. App. 563, 568 (2007) the Court indicated the Board may assume the competency of a medical examiner, including nurse practitioners, as long as, under 38 C.F.R. § 3.159(a)(1) the examiner is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  However, an opinion may be reduced in probative value even when it comes from someone with medical training, if the medical issue requires special knowledge or expertise.  See Black v. Brown, 10 Vet. App. 279 (1997).  Here, however, given the history and complexity of the Veteran's low back disability, the Board finds the opinion from the VHA examiner to be more probative than the private chiropractor's opinion, as the former is a neurosurgeon who provided a detailed rationale for the conclusions reached.  

As noted above, the Veteran was afforded VA examinations in October 2006, June 2010, November 2013, and April 2015 . Based on the CAVC's conclusions the Board has determined that the October 2006, June 2010, and November 2013 VA etiological opinions are not adequate because of conflicting findings that the examiner made.  The case was remanded for an additional VA examination and etiological opinion, which was obtained in April 2015 but as explained above is inadequate as it also was based on an inaccurate factual premise that the Veteran did not have continuity of low back impairment during service.

The Board has also considered the Veteran's statements asserting a nexus between his currently diagnosed low back disorder and in-service complaints of back pain.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, orthopedic disorders, including degenerative spinal disease, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Degenerative spinal disease, to include degenerative joint disease and degenerative disc disease, is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that x-ray studies and other specific findings are needed to properly assess and diagnose the disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

That is, although the Board readily acknowledges that the Veteran is competent to report symptoms of low back pain, there is no indication that the Veteran is competent to etiologically link these reported in-service symptoms to his current degenerative spinal disease, diagnosed several decades after his discharge.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating orthopedic disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

Further, in support of his contention that his back disorder is related to his active service, the Veteran submitted an article printed from an online publication, written by specialists in the field of pain and orthopedic neurology as well as neurology and neurosurgery.  The article is entitled "Low Back Pain and Sciatica" and, in pertinent part, indicates that low back pain is defined as chronic after three months because most normal connective tissues heal within 6-12 weeks, unless pathoanatomic instability persists.  He additionally submitted an article printed from Wikipedia regarding osteoarthritis.  This article generally describes what osteoarthritis is, it causes, and treatment.  In July 2015, the Veteran's attorney noted that studies, including from the Cleveland Clinic and American Academy of Orthopaedic Surgeons shows that posttraumatic arthritis is caused by the wearing of a joint that has had any kind of physical injury.  

The Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discussed generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Wallin v. West, 11 Vet. App. 509 (1998) (medical treatise evidence discussed generic relationships with a degree of certainty to establish a plausible causality of nexus).  The Board places little probative value on the articles as they were written to explain general medical principles, and not opinions regarding the specific facts in this case. 

Finally, to the extent that there is a question as to whether the Veteran had a preexisting back disability that was aggravated by his military service, the Board again notes that the Veteran was found to be normal on his service entrance examination and thus the presumption of soundness applies.  This presumption cannot be rebutted unless there is clear and unmistakable evidence that the low back disorder pre-existed and was not aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  The Board finds that there is not clear and unmistakable evidence that the Veteran's low back condition both pre-existed service and was not aggravated by service.  Although the Veteran's service treatment records noted back pain in his pre-service employment as a roofer, for reasons explained above, there is no probative evidence showing that the Veteran's current low back disability, to include degenerative spinal disease, was aggravated beyond natural progression during service.  

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  The appeal is denied.


ORDER

Service connection for a low back disorder is denied. 



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


